News Release 5 Sarnowski Drive, Glenville, New York, 12302 (518) 377-3311Fax:(518) 381-3668 Subsidiary: Trustco Bank NASDAQ TRST Contact: Kevin T. Timmons Vice President/Treasurer (518) 381-3607 FOR IMMEDIATE RELEASE: TrustCo Announces Plans for Capital Retention and Dividend Glenville, New York – March 17, TrustCo Bank Corp NY (TrustCo, NASDAQ: TRST)today announced that its Board of Directors has taken steps intended to strengthen its already strong balance sheet and provide opportunities for increased growth in the future.The current regulatory and economicenvironment stresses the need for banks to increase capital levels to support operations and growth. Many banks have elected to ask for “TARP” funds from the federal government to add capital at the cost of diluting their existing common shareholders. TrustCo did not ask for or accept “TARP” funds.
